DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 08/19/2021. Claims 1-9 are pending in the Application, with independent Claim 1.  

Continuity/Priority Information
 	The present Application 17445418, filed 08/19/2021 is a division of 14897671, filed 12/11/2015, now U.S. Patent No. 11,126,522 which is a national stage entry of PCT/IB2013/054999, International Filing Date: 06/18/2013.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton et al. (U.S. Patent No. 8,108,583) Issued: 2012-01-31.
Regarding independent Claim 1, Clayton discloses Direct Memory Access Controller System With Message-based Programming, comprising:
the memory access component (DMA controller 102, Fig. 1), being arranged to receive a debug format message transmitted over the debug network; FIG. 2 illustrates an embodiment of the messaging unit 108 in FIG. 1. The "ASIC-side" interface logic 200 has a path 202 to the DMA ASIC bus interface 106 (FIG. 1). The ASIC-side interface logic 200 communicates with an ABI target module (DMA client 142 coupled to the ABI 119) for the DMA controller 102. The "DMA-side" interface logic 210 has a path 212 to DMA channels 400A-400N (see FIG. 3) of the DMA controller 102 corresponding to “memory access component”.
  	extract functional data from the received at least one debug format message and perform a direct memory access to a memory element;
FIG. 3 illustrates an embodiment of the DMA controller 102 of FIG. 1. A DMA client 142 may have a message credit count register that tracks "message credits." Message credits may be used by DMA clients 142 to track available message queue space in a queue 214 of the message RAM 208, as described further below.
 The ABI master port 312 may provide address information of payload data stored in the ASIC memory 144 to be transferred from the ASIC 140 to FIFOs 105A-105N.
The ABI/message-side interface 310 may provide arbitration for the different channels' master ABI requests. An ABI target port 314 provides access to DMA channel register space in the DMA controller 102. The ABI/message-side interface 310 may receive DMA descriptors 600 from the messaging unit 108 via a message port 316.
“functional data” corresponding to (FIFO) memories 105A-105N (also called "payload FIFOs").

Regarding Claims 2-4, Clayton discloses decode the received at least one debug form message into a payload and message attributes;
FIG. 6 illustrates one possible configuration or format of a DMA descriptor message 600 “message attributes”. The DMA descriptor 600 includes a local (ASIC) address field 634, host bus (i.e., PCI-X) address fields 636, 638, a length of the DMA transfer field 632, DMA control flag fields 630, EDC fields 642, 644, such as seed context pointers, and message information 640 to be copied into the response message 700 (FIG. 7) for response identification purposes. Other embodiments of the DMA descriptor may have other fields in addition to or instead of the fields shown in FIG. 6.
Regarding Claims 5-7, Clayton discloses lookup configuration attributes The data controller 402 or 404 that will read data from the bus may compare the available space in the FIFO 105 with a programmable watermark value in a field of a DMA configuration register in the controller 102. If the amount of space is greater than the programmed watermark value, a bus read will be requested, and data will be written to the FIFO 105.
The data controller 402 or 404 that will write data to the bus may use a similar method, except the data-writing controller waits for used FIFO space instead of free FIFO space and uses a programmable watermark value (a field of a DMA configuration register in the DMA controller 102) appropriate for that purpose.

Regarding Claim 8, Clayton discloses an end of transmission signal upon receipt of a direct memory access acknowledgment signal; see SUMMARY of the invention. The DMA controller may simultaneously calculate an iSCSI (CRC32c) or a Fibre Channel (CRC32) cyclic redundancy code (CRC), and a Transmission Control Protocol (TCP) checksum on transferred data.

Regarding Claim 9, Clayton discloses the memory access component is implemented in an integrated circuit device; see SUMMARY of the invention. The other memory may be an application specific integrated circuit (ASIC) memory address space. The memory-to-memory transfer of data may be called a "DMA operation" or "DMA transfer." FIG. 1 illustrates an embodiment of a system that includes a host bus interface, a DMA controller, a set of first-in-first-out (FIFO) memories, a DMA application specific integrated, circuit (ASIC) bus interface (ABI) and a messaging unit.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: October 24, 2022
Non-Final Rejection 20221020
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov